DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 13-23 and 30-33 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 3 February 2021.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 7-10, 12, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lavallee et al. (US 2012/0189837; cited in Applicant’s IDS) in view of Titow et al. (PVC Technology, 4th Edition, 1984, p. 215-254; cited in prior Office action) and Zhou et al. (Polymer Bulletin, 2007, vol. 59, p. 699-708).  Ramtech (Ramolene Resin PVC K-57 Technical Data Sheet; cited in prior Office action) is cited as an evidentiary reference.
Regarding Claims 1, 3, 4, 7, and 10, Lavallee teaches a composition comprising: 
(a) 50-99 wt% polyvinyl chloride (PVC); 
(b) 1-15 wt% of an acrylic copolymer comprising 50-79 wt% methyl methacrylate units and having a Tg of less than 90°C; and
(c) 0-25 wt% of a filler (p. 1, [0006]-[0009]).
1-15 wt% of acrylic copolymer (b) is equivalent to approximately 1-30 phr based on 100 parts PVC.  0-25 wt% of filler is equivalent to 0-50 phr based on 100 parts PVC. 
The filler is comparable to the claimed filler (F).  Lavallee suggests the use of calcium carbonate as a filler (p. 2, [0020]), but does not specify a suitable type of calcium carbonate.
In the field of PVC technology, Titow teaches that natural and synthetically produced calcium carbonates are among the most widely used fillers for PVC (p. 216, section 8.2).  Calcium carbonates suitable for use as PVC fillers include ground calcium carbonate obtained from natural sources (e.g. limestone, marble, calcite, and dolomite) as well as precipitated calcium carbonate (p. 221, section 8.2.3).  
It would have been obvious to one of ordinary skill in the art at the time of filing to select a ground natural calcium carbonate or precipitated calcium carbonate for use as the calcium carbonate filler in Lavallee’s composition, as Titow demonstrates these to be suitable for use as fillers in PVC-based compositions.  It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).  See MPEP 2144.07.
Lavallee’s acrylic copolymer reads on the claimed (meth)acrylic copolymer (A1).  The calcium carbonate filler taught by Titow reads on the claimed filler (F).  PVC reads on the claimed halogen containing thermoplastic polymer (c).  Lavallee teaches the use of these components in amounts which fall within or overlap the claimed ranges (p. 1, [0006]-[0009]).  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Lavallee’s composition may further comprise an impact modifier (p. 2, [0021]).  Lavallee does not teach a specific impact modifier nor an appropriate amount in which to include an impact modifier.
In the same field of endeavor, Zhou teaches that core-shell modifiers are used to improve the toughness and impact strength of brittle polymers like PVC (p. 699, Introduction).  Table 1 illustrates MBS1, which includes a core formed from 75% butadiene and 25% styrene and a shell formed from methyl methacrylate and styrene (p. 701, Table 1; p. 700, Materials).  It is evident from the monomer distribution in Table 2 that the core includes approximately 68% methyl methacrylate and 32% styrene.  The core has a Tg of -50°C and the shell has a Tg of 103°C (p. 702, Characteristics of MBS; p. 703, Table 2).  
In Zhou’s examples, 15 wt% of the core-shell modifier is combined with PVC (p. 701, Blend Preparation).  This is equivalent to approximately 18 phr.  Including Zhou’s core-shell modifier in this amount leads to improvements in toughness and impact strength (p. 704, Mechanical Properties of PVC/MBS Blends).  The MBS1 modifier having a two-layer structure resulted in a higher brittle-ductile transition temperature (p. 707, Conclusion)
It would have been obvious to one of ordinary skill in the art at the time of filing to select approximately 18 phr of Zhou’s MBS1 core-shell particle as the impact modifier in Lavallee’s composition, as such particles are recognized by the prior art as suitable impact modifiers in PVC compositions.  As indicated above, it has been established that selection of a known material based on its suitability for its intended use is prima facie obvious.  In addition, Zhou demonstrates that the MBS1 modifier results in improved toughness, impact strength, and brittle-ductile transition temperature.
Claim 1 further requires that the claimed component (a) is a blend including a part of the filler component (b), and that the claimed component (c) is a blend including another part of the filler component (b).  These limitations serve to further define the nature of the individual components prior to forming the composition as a whole, and have the same effect as a product-by-process limitation.  
The product resulting from a process comprising (i) blending component (a) and a portion of component (b); (ii) blending component (c) and a portion of component (b); and (iii) blending the claimed component (d) with the mixtures formed in steps (i) and (ii) is compositionally indistinguishable from a composition formed in a single step by blending each of the claimed component (a)-(d) simultaneously (or in any order).  
Product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the product was made by a different process. See MPEP 2113(I).  There is no indication that the order of mixing components (a), (b), and (c) contribute any further structural limitations to the claimed composition.  Therefore, modification of Lavallee in view of Titow and Zhou reads on Claim 1.
Regarding Claims 8 and 9, Lavallee’s acrylic copolymer has a weight average molecular weight (Mw) of 2,000,000-10,000,000 g/mol (p. 1, [0014]).
Regarding Claim 12, Lavallee’s examples employ K-57, a commercially available PVC resin.  Ramtech demonstrates that K-57 is a PVC homopolymer (p. 1).  A PVC homopolymer by definition consists of 100 wt% vinyl chloride units.
Regarding Claims 24 and 25, Lavallee’s composition is used to form articles including insulation panels, piping including foamed-core piping, trim pieces, and decking products (p. 3, [0031]).  

Response to Arguments

The Applicant's arguments filed 4 August 2022 have been fully considered but they are not persuasive.
The Applicant argues that Example 1 described in the instant specification exhibits improved fusion efficiency and impact performance relative to Comparative Example 1, while the previously cited prior art does not disclose these benefits.  
The combination of Lavallee, Titow, and Zhou applied in the new ground of rejection above recognizes improved impact performance when a core-shell impact modifier is used.  While the cited references do not expressly teach improved fusion efficiencythe fact that the Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The Applicant argues that Lavallee does not disclose the composition recited by amended claim 1.
The Applicant’s summary of Lavallee is accurate.  Lavallee does not teach the specific calcium carbonate filler or impact modifier recited by Claim 1.  These features of the claimed invention are taught by Titow and Zhou, respectively, as discussed in the rejection above.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant’s arguments with respect to Weiss are moot in view of the new ground of rejection above.  Zhou is cited as teaching the specific core-shell modifier required by amended Claim 1.
The Applicant argues that Titow describes how various aspects of the filler may impact PVC processing, but fails to describe the remaining features of Claim 1.
The remaining features of Claim 1 are taught by Lavallee and Zhou as stated in the rejection above.
The Applicant argues that Titow does not disclose how the composition recited by amended Claim 1 optimizes melt behavior of filled halogenated polymer compositions while having no substantial negative influence on impact performance.
These features are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/Primary Examiner, Art Unit 1762